United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended November30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-9102 AMERON INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0100596 (State of Incorporation) (I.R.S. Employer Identification No.) 245 South Los Robles Avenue Pasadena, CA 91101-3638 (Address and Zip Code of principal executive offices) Registrant's telephone number, including area code: (626) 683-4000 SECURITIES REGISTERED PURSUANT TO SECTION12(b) OF THE ACT: Title of each class Name of each exchange on which registered Common Stock $2.50 par value New York Stock Exchange SECURITIES REGISTERED PURSUANT TO SECTION12(g) OF THE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨No x The aggregate market value of voting and non-voting common equity held by non-affiliates was approximately $591 million on May28, 2010, based upon the last reported sales price of such stock on the New York Stock Exchange on that date. On January 20, 2011 there were 9,251,105shares of Common Stock, $2.50 par value, outstanding.No other class of Common Stock exists. DOCUMENTS INCORPORATED BY REFERENCE 1. PORTIONS OF AMERON INTERNATIONAL CORPORATION'S PROXY STATEMENT FOR THE 2(PART III) 2 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES 2-K Table of Contents PART I 4 ITEM 1 - BUSINESS 4 ITEM 1A - RISK FACTORS 8 ITEM 1B - UNRESOLVED STAFF COMMENTS 10 ITEM 2 - PROPERTIES 10 ITEM 3 - LEGAL PROCEEDINGS 12 PART II 13 ITEM 5 - MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 13 ITEM 6 - SELECTED FINANCIAL DATA 15 ITEM 7 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 7A - QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 30 ITEM 8 - FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 31 ITEM 9 - CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 69 ITEM 9A - CONTROLS AND PROCEDURES 69 ITEM 9B - OTHER INFORMATION 69 PART III 70 ITEM 10 - DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 70 ITEM 11 - EXECUTIVE COMPENSATION * 71 ITEM 12 - SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS * 71 ITEM 13 - CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE * 71 ITEM 14 - PRINCIPAL ACCOUNTING FEES AND SERVICES * 71 PART IV 71 ITEM 15 - EXHIBITS, FINANCIAL STATEMENT SCHEDULES 71 *(Contained in the Company’s Proxy Statement which is incorporated herein by reference.) Table of Contents 3 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES PART I AMERON INTERNATIONAL CORPORATION AMERON INTERNATIONAL CORPORATION, a Delaware corporation, and its consolidated subsidiaries are collectively referred to herein as "Ameron," the "Company," the "Registrant" or the "Corporation" unless the context clearly indicates otherwise.The business of the Company is divided into business segments, as described in Item 1(c)(1), herein. Substantially all activities relate to the manufacture of highly-engineered products for sale to the industrial, chemical, energy and construction markets.All references to "the year" or "the fiscal year" pertain to the 12 months ended November 30, 2010. All references to the "Proxy Statement" pertain to the Company's Proxy Statement to be filed on or about March 1, 2011 in connection with the 2011 Annual Meeting of Stockholders. ITEM 1 - BUSINESS (a) GENERAL DEVELOPMENT OF BUSINESS. Although the Company's antecedents date back to 1907, the Company evolved directly from the merger of two separate firms in 1929, resulting in the incorporation of American Concrete Pipe Company on April22, 1929. Various name changes occurred between that time and 1942, at which time the Company's name became American Pipe and Construction Co. By the late 1960's the Company was almost exclusively engaged in manufacturing and had expanded its product lines to include not only concrete and steel pipe but also high-performance protective coatings, ready-mix concrete, aggregates and fiberglass pipe and fittings. In 1970, the Company's name was changed to Ameron, Inc.In the meantime, other manufactured product lines were added, including concrete and steel poles for street and area lighting and steel poles for traffic signals. In 1996, the Company's name was changed to Ameron International Corporation.In 2006, the Company sold its Performance Coatings & Finishes business (“Coatings Business”).Also in 2006, the Company began manufacturing large, steel towers that are used with wind turbines for generating electricity.In 2010, the Company sold its partial ownership in TAMCO, a mini-mill manufacturer of construction rebar. (b) FINANCIAL INFORMATION AS TO INDUSTRY SEGMENTS. Financial information on segments and affiliates may be found in Notes (1), (6) and (18) of the Notes to Consolidated Financial Statements, under Item 8, herein. (c) NARRATIVE DESCRIPTION OF BUSINESS. (1) For operational and geographical convenience, the Company is organized into divisions. These divisions are combined into groups serving various industry segments, as follows: a) The Fiberglass-Composite Pipe Group develops, manufactures and markets filament-wound and molded fiberglass pipe and fittings. These products are used by a wide range of process industries, including industrial, petroleum, chemical processing and petrochemical industries, for service station piping systems, aboard marine vessels and offshore oil platforms, and are marketed as an alternative to metallic piping systems which ultimately fail under corrosive operating conditions.These products are marketed directly, as well as through manufacturers' representatives, distributors and licensees.Competition is based upon quality, price and service.Manufacture of these products is carried out in the Company's plant in Burkburnett, Texas, by its wholly-owned domestic subsidiary, Centron International Inc. ("Centron"), at its plant in Mineral Wells, Texas, by wholly-owned subsidiaries in the Netherlands, Brazil, Singapore and Malaysia, and by an affiliate in Saudi Arabia. Table of Contents 4 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES b) The Water Transmission Group supplies products and services used in the construction of water pipelines, lining and wind towers.Five pipe manufacturing plants are located in Arizona and California.Also included within this group is American Pipe & Construction International, a wholly-owned subsidiary, with two plants in Colombia, and Tubos Y Activos, a wholly-owned subsidiary, with a plant in Mexico. These plants manufacture concrete cylinder pipe, prestressed concrete cylinder pipe, steel pipe and reinforced concrete pipe for water transmission, storm and industrial waste water and sewage collection.Products are marketed directly using the Company's own personnel, typically through competitive bidding.Customers include local, state and federal agencies, developers and general contractors. Normally, no one customer or group of customers for the Company’s water pipe products will account for sales equal to or greater than 10 percent of the Company's consolidated revenue.However, occasionally, when more than one unusually large project is in progress, combined sales to U.S., state or local government agencies and/or general contractors for those agencies can reach those proportions.Besides competing with several other welded-steel pipe and concrete pipe manufacturers located in the market area, alternative products such as ductile iron, plastic, and clay pipe compete with the Company's concrete and steel pipe products; but ordinarily these other materials do not offer the full diameter range produced by the Company.Principal methods of competition are price, delivery scheduleand service.The Company's technology is used in the Middle East through affiliated companies.This segment also includes the manufacturing and marketing, on a worldwide basis directly and through manufacturers' representatives, of polyvinyl chloride and polyethylene sheet lining for the protection of concrete pipe and cast-in-place concrete structures from the corrosive effects of sewer gases, acids and industrial chemicals.Competition is based upon quality, price and service.Manufacture of this product is carried out in the Company's plant in Brea, California.Additionally, the Company manufactures large-diameter towers for the U.S. wind-energy market at one of its California plants.Wind towers are sold to wind turbine manufacturers based on price, quality and availability.In 2009, Siemens Power Generation, Inc. purchased $66.4 million of wind towers from the Company, which was approximately 12% of the Company’s total consolidated sales and almost all of the Company’s wind tower sales. c) The Infrastructure Products Group supplies ready-mix concrete, crushed and sized basaltic aggregates, dune sand, concrete pipe and box culverts, primarily to the construction industry in Hawaii, and manufactures and markets concrete and steel poles for highway, street and outdoor area lighting and for traffic signals nationwide.Ample raw materials are typically available locally in Hawaii.As to rock products, the Company has exclusive rights to quarries containing many years' reserves.There is only one major source of supply for cement in Hawaii.Within the market area there are competitors for each of the segment's products.No single competitor offers the full range of products sold by the Company in Hawaii.An appreciable portion of the segment's business in Hawaii is obtained through competitive bidding.Sales of poles are nationwide, but with a stronger concentration in the western and southeastern U.S. Marketing of poles is handled by the Company's own sales force and by outside sales agents.Competition for poles is mainly based on price and quality, but with some consideration for service and delivery.Poles are manufactured in two plants in California, as well as in plants in Washington, Oklahoma and Alabama. d) As of November 30, 2010, the Company has two significant partially-owned affiliated companies ("affiliates"): Ameron Saudi Arabia, Ltd. ("ASAL") and Bondstrand, Ltd. ("BL"). ASAL, owned 30% by the Company, manufactures and sells concrete pressure pipe to customers in Saudi Arabia. BL, owned 40% by the Company, manufactures and sells glass reinforced epoxy pipe and fittings in Saudi Arabia. ASAL is included in the Water Transmission Group, and BL is included in the Fiberglass-Composite Pipe Group. Additionally, the Company also owned 50% of TAMCO, a steel mini-mill operating in California, which was sold on October 21, 2010.TAMCO is not included in the three operating groups. e) Except as individually outlined in the above descriptions of industry segments, the following comments or situations currently apply to all segments and applied during the three years ended November 30, 2010: (i) Raw material supplies are periodically constrained due to industry capacities.However, because of the number of manufacturing locations and the variety of raw materials essential to the business, no critical situations exist with respect to supply of materials.The Company has multiple sources for raw materials.The effects of increases in costs of energy are being mitigated to the extent practical through conservation and through addition or substitution of equipment to manage the use and reduce consumption of energy. Table of Contents 5 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES (ii) The Company owns certain patents and trademarks, both U.S. and foreign, related to its products.The Company licenses its patents, trademarks, know-how and technical assistance to several of its subsidiary and affiliated companies and to third-party licensees, both in the U.S. and abroad.These patents, trademarks, and licenses do not constitute a material portion of the Company's total business.No franchises or concessions exist. (iii) Many of the Company's products are used in connection with capital goods, water and sewage transmission and construction of capital facilities.Weather conditions can cause favorable or adverse effects on general sales volume and earnings.Normally, sales volume and earnings will be lowest in the first fiscal quarter.Seasonal effects typically accelerate or slow the business volume and normally do not bring about severe changes in full-year activity. (iv) With respect to working capital items, the Company does not encounter any requirements which are not common to other companies engaged in similar industries.No unusual amounts of inventory are required to meet seasonal delivery requirements.In 2010, all of the Company's industry segments turned inventory between four and six times annually.At November 30, 2010, average days' sales in accounts receivable ranged between 35 and 157 for all segments.Excluding $25.1 million of unbilled receivables of the Water Transmission Group, the November 30, 2010 average days’ sales ranged between 35 and 91 for all segments.Due to the percentage-of-completion method of accounting used by the Water Transmission Group, which is outlined in Item 7, herein, accounts receivable, which include unbilled receivables, of the Water Transmission Group may be outstanding longer than if the percentage-of-completion method is not used. (v) Order backlogs at November30, 2010 and 2009 by industry segment are shown below.Approximately 98% of the November 30, 2010 backlog is expected to be converted to sales during 2011.The Fiberglass-Composite Pipe Group’s backlog increased $7.9 millionprimarily due to expanding demand for onshore oilfield and ship construction piping.The Water Transmission Group’s backlog decreased $17.3 million due to large-diameter wind tower production in 2010 and the corresponding lack of new wind tower orders.The wind tower backlog at November 30, 2010 was $3.4 million, a decrease of $25.5 million from November 30, 2009.The decrease in the wind tower backlog reflects the weak demand and challenging market conditions in the wind energy industry.Excluding wind towers, Water Transmission Group’s backlog increased $8.2 million due to the timing of projects for water and sewer pipe infrastructure replacement.The backlog decreased at Infrastructure Products Group due to a continuing decline in commercial and residential construction markets in Hawaii and throughout the U.S. (In thousands) Fiberglass-Composite Pipe Group $ $ Water Transmission Group Infrastructure Products Group Total $ $ (vi) Except for the sales of the Company’s investment in TAMCO and the Coatings Business, the introduction of the wind tower product line and the expansion of the Fiberglass-Composite Pipe Group in Brazil, there were no significant changes in the industries and localities in which the Company operated in recent years.The Company is not aware of any other changes in the competitive situation which would be material to an understanding of the Company’s businesses. (vii) Sales contracts in all of the Company's business segments normally consist of purchase orders, which in some cases are issued pursuant to master purchase agreements.Contracts seldom involve commitments of more than one year by the Company. In those instances when the Company commits to sell products under longer-term contracts, the Company will typically contractually arrange to fix a portion of its associated costs. Payment is normally due from 30 to 60 days after shipment, with progress payments prior to shipment in some circumstances.The Company does not typically extend long-term credit to purchasers of its products.For 2010, excluding the effect of unbilled receivables related to the percentage-of-completion method of accounting, trade receivables turned approximately an average of five times. Table of Contents 6 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES (viii) A number of the Company's operations operate outside the U.S. and are affected by changes in foreign exchange rates. Sales, profits, assets and liabilities could be materially impacted by changes in foreign exchange rates. From time to time, the Company borrows in various currencies to reduce the level of net assets subject to changes in foreign exchange rates or purchases foreign exchange forward and option contracts to hedge firm commitments, such as receivables and payables, denominated in foreign currencies.The Company does not typically hedge forecasted sales or items subject to translation adjustments, such as intercompany transactions of a long-term investment nature. (2) a) Costs during each of the last three years for research and development were $2.8 million in 2010, $6.0 million in 2009, and $4.3 million in 2008.Such costs, which are included in selling, general and administrative expenses, relate primarily to the development, design and testing of products, and are expensed as incurred. b) The Company's business is not dependent on any single customer or few customers, the loss of any one or more of whom would have a material adverse effect on its business, except as described above. c) For many years the Company consistently installed or improved devices to control or eliminate the discharge of pollutants into the environment.Accordingly, in 2010, compliance with federal, state, and locally-enacted provisions relating to protection of the environment did not have, and is not expected to have, a material effect upon the Company's capital expenditures, earnings, or competitive position. d) At year-end the Company and its consolidated subsidiaries employed approximately 2,300 persons.Of those, approximately 900 were covered by labor union contracts. One bargaining agreement is currently being renegotiated and is expected to be completed during 2011.No other bargaining agreements are subject to renegotiation in 2011. (d) FINANCIAL INFORMATION ABOUT FOREIGN AND DOMESTIC OPERATIONS. Aggregate sales from foreign operations as a percent of total sales were 35.0%, 31.4% and 31.3%, respectively, for the years ended November 30, 2010, 2009 and 2008.Financial information about foreign and domestic operations may be found in Note (18) of the Notes to Consolidated Financial Statements, under Item 8, herein. (e) AVAILABLE INFORMATION (1) The Company's Internet address is www.ameron.com (2) The Company makes available free of charge through its Internet website, its annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports as soon as reasonably practicable after the Company electronically files such material with, or furnishes it to, the Securities and Exchange Commission (the "Commission"). FORWARD-LOOKING AND CAUTIONARY STATEMENTS All statements and assumptions contained in this Annual Report on Form 10-K and in the documents attached or incorporated by reference that do not directly and exclusively relate to historical facts constitute “forward-looking statements” within the meaning of the Safe Harbor provisions of the Private Securities Litigation Reform Act of 1995. These statements represent current expectations and beliefs of the Company, and no assurance can be given that the results described in such statements will be achieved. Table of Contents 7 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Forward-looking information contained in these statements include, among other things, statements with respect to the Company’s financial condition, results of operations, cash flows, business strategies, operating efficiencies or synergies, competitive positions, growth opportunities, plans and objectives of management, and other matters.Such statements are subject to numerous assumptions, risks, uncertainties and other factors, many of which are outside of the Company’s control, which could cause actual results to differ materially from the results described in such statements.These factors include without limitation those listed below under Item 1A, Risk Factors. Forward-looking statements in this Annual Report on Form 10-K speak only as of the date of this Annual Report, and forward-looking statements in documents attached or incorporated by reference speak only as to the date of those documents.The Company does not undertake any obligation to update or release any revisions to any forward-looking statement or to report any events or circumstances after the date of this Annual Report or to reflect the occurrence of unanticipated events, except as required by law. ITEM 1A - RISK FACTORS The following information should be read in conjunction with Management's Discussion and Analysis (“MD&A”), under Item 7, herein, and the Consolidated Financial Statements and related Notes, under Item 8, herein. The Company's businesses routinely encounter and address risks, some of which could cause the Company's future results to be materially different than presently anticipated.Discussion about the important operational risks that the Company's businesses encounter can also be found in the MD&A section and in the business descriptions in Item 1, herein. a) The general economic conditions and the availability of third-party financing could affect demand for the Company’s products.The Company’s products are sold into the capital goods industry.The markets served by the Company and its affiliates could be severely impacted by a general economic slowdown.The availability of financing for customers or for projects could impact the overall level of demand for the Company’s products and the timing of new orders.Additionally, existing orders in backlog are subject to cancellation or delays if customers are unable to obtain anticipated financing or if economic conditions worsen. b) The primary markets for the Company's products are cyclical and dependent on factors that may not necessarily correspond to general economic cycles.The Company's Water Transmission Group sells piping products for public works projects, which are typically dependent on taxes and fees for funding.The Fiberglass-Composite Pipe Group's performance is closely linked to the level of oil and energy prices and the corresponding impact on oil production, processing and transport.The Infrastructure Products Group is dependent on the level of construction, especially the level of construction in Hawaii and construction of new homes for the sale of concrete poles throughout the U.S.Therefore, the Company's activities can be materially impacted by changes in interest rates, construction cycles, changes in oil prices and constraints on governmental budgets and spending. c) The availability and price of key raw materials can fluctuate dramatically, and an increase could affect sales and profitability.The Company consumes significant amounts of steel, cement, epoxy resin and fiberglass.The availability of these raw materials is subject to periodic shortages, and future allocations may not be sufficient to prevent disruption to sales of the Company and its subsidiaries.Additionally, significant increases in the cost of these raw materials could lead to significantly lower operating margins if the Company is unable to recover these cost increases through price increases to its customers.The Company purchases cement in Hawaii from a single source under a long-term purchase agreement.Obtaining cement from an alternative source could be disruptive and/or costly. d) Labor disruptions or labor shortages could materially impact the Company’s operations, its ability to fill orders and its profitability.The Company's businesses are involved with heavy-duty manufacturing and materials handling.Labor is a key component of such operations, and disruptions, such as disputes and strikes, could have a material impact on the Company and its subsidiaries.Additionally, shortages of skilled labor could periodically impact the Company's costs and profitability. Table of Contents 8 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES e) Claims associated with the Company's product performance can be large and could materially impact the Company's results and cash flow.The Company sells products that may be essential to the use of large, multi-million-dollar, infrastructure projects, such as water and sewer systems, offshore platforms, marine vessels, petrochemical plants, roads, and large construction projects.Additionally, the Company sells products used in critical applications, such as to protect against corrosion or to convey hazardous materials.Use of the Company's products in such applications could expose the Company to large potential product liability risks which are inherent in the design, manufacture and sale of such products.Successful claims against the Company could materially and adversely affect its reputation, financial condition and results of operations. f) A significant part of the Company's assets and profits are located or generated outside the U.S., with an associated foreign exchange and country risk.The Company and its subsidiaries operate in several countries outside the U.S.A significant change in the value of foreign currencies, political stability, trade restrictions, the impact of foreign government regulations, or economic cycles in foreign countries could materially impact the Company. g) The returns from the Company's investment in wind tower manufacturing are dependent on a limited number of customers and future demand which could be impacted by changes in project financing, government policy, energy prices or tax incentives.The Company completed a major expansion program to enhance its capabilities to produce wind towers used for wind-generated electricity in 2009.The current demand for wind-generated power is driven by regulation, energy prices and tax incentives.The demand for wind towers could subside if the tax incentives are not renewed, if project financing availability does not improve and/or if prices for competing fuels fall so that wind energy is less competitive.Additionally, the Company’s entry into this market may not meet forecasted expectations due to entry costs and competitive pressures. h) The Company's quarterly results are subject to significant fluctuation, which could affect the Company's stock price.The Company's sales and net income can fluctuate significantly from quarter to quarter due to production and delivery schedules of major orders and the seasonal variation in demand for certain of the Company's products, particularly in the Water Transmission Group.Operating results in any quarterly period are not necessarily indicative of results for any future quarterly period, and comparisons between periods may not be meaningful.The Company sells products which are installed outdoors; and, therefore, demand for the Company's products can be affected by weather conditions. i) Limits on the Company's ability to significantly influence or control partially-owned affiliates could restrict the future operation of such affiliates and the amount of cash available to the Company from such affiliates.Without significant influence or control, the Company cannot solely dictate the dividend or operating policies of affiliates without the cooperation of the respective affiliate partners. j) The Company’s relatively low trading volume could limit a shareholder's ability to trade the Company's shares.The Company's shares are traded on the New York Stock Exchange; however, the average trading volume can be relatively low.As a result, shareholders could have difficulty in selling or buying a large number of the Company's shares in the manner or at a price that might otherwise be possible if the shares were more actively traded. k) Tax law changes relative to foreign-based income could significantly impact the Company’s profitability.The Company maintains substantial accumulated earnings outside the U.S.A change in tax laws that requires U.S. income tax on unrepatriated foreign earnings could result in a significant reduction in the Company’s net income and cash flow. l) Significant changes in investment performance or assumptions could have a material effect on the valuation ofobligations, the funded status, cost and required contributions associated with pension plans.The Company’s pension cost and funding requirements are materially affected by the discount rate used to value pension obligations, the level of plan assets available to fund those obligations and the expected long-term rate of return on plan assets. The Company’s pension plans are supported by pension fund investments which can bevolatile and subject to financial market risk.Significant changes in investment performance or changes in the portfolio mix of invested assetscould result in corresponding increases and decreases in the valuation of plan assets or changes of the expected future rate of return on plan assets.A change in the discount rate can result in a significant increase or decrease in the valuation of pension obligations, affecting the current funded status of the pension plans.Changes in the expected return on plan assets, changes in the discount rate or changes in the current funded status could result in significant changes in the future net periodic pension cost and cash flow to fund pension obligations. Table of Contents 9 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES m) The Company is dependent on information systems and information technology, and a major interruption could adversely impact operations and the Company’s results.The Company uses critical information systems to operate, monitor and manage business on a day-to-day basis. Any disruption to these information systems could adversely impact operations and result in increased costs, the inability to maintain financial controls or issue financial reports.Information systems could be interrupted, delayed, or damaged by any number of factors, including natural disasters, telecommunications failures, acts of war or terrorism, computer viruses, physical or electronic security breaches. These or other events could cause loss of critical data, or prevent the Company from meeting its operating and financial commitments. n) The Company could be aversely affected by its personnel not adhering to policies and procedures.The Company operates a diverse set of businesses in various parts of the world.Policies and procedures are established and maintained to promote an effective internal control environment.While management is responsible for establishing and maintaining adequate internal controls, there can be no assurances that non-compliant acts by the Company’s personnel or others will not adversely impact the Company’s operating results or financial condition. o)Failure to comply with federal, state, local or foreign governmental requirements, could affect the Company’s reputation, results and cash flows.The Company and those representing the Company, such as employees or agents, are subject to U.S. federal, state, local and foreign laws and regulations that affect the Company’s businesses. The Company and its representatives are subject to a variety of environmental, health, and safety laws and regulations, laws relating to trade sanctions and export controls, and the U.S. Foreign Corrupt Practices Act and similar worldwide anti-corruption laws, which generally prohibit companies and their representatives and intermediaries from making improper payments to government officials for the purpose of obtaining or retaining business. Failure to comply with such laws or regulations, whether actual or alleged, could expose the Company to fines, penalties or potential litigation liabilities, including costs, settlements and judgments, any of which could adversely affect the Company’s business, financial condition and results of operations. In addition, the Company is required to obtain and maintain federal, state, and local government permits and approvals to operate its businesses. Any of these permits or approvals may be subject to denial, revocation or modification under various circumstances. Failure to obtain or comply with, or the loss or modification of, the conditions of permits or approvals may subject the Company to penalties or other liabilities or to cease operations, which could have a material adverse impact on our business, financial condition, and result of operations. ITEM 1B - UNRESOLVED STAFF COMMENTS None. ITEM 2 - PROPERTIES (a) The location and general character of principal plants and other materially important physical properties used in the Company's operations are tabulated below. Property is owned in fee simple except where otherwise indicated by footnote.In addition to the property shown, the Company owns vacant land adjacent to or in the proximity of some of its operating locations and holds this property available for use when it may be needed to accommodate expanded or new operations.The Company also has a property formerly used in the Coatings Business that is being held for sale.Listed properties do not include any temporary project sites which are generally leased for the duration of the respective projects or leased or owned warehouses that could be easily replaced.With the exception of the Kailua, Oahu property, shown under the Infrastructure Products Group industry segment, there are no material leases with respect to which expiration or inability to renew would have a material adverse effect on the Company's operations.The lease term on the Kailua property extends to 2052.Kailua is the principal source of quarried rock and aggregates for the Company's operations on Oahu, Hawaii, and rock reserves are believed to be adequate for its requirements during the term of the lease. (b) The Company believes that its existing facilities are adequate for current and presently foreseeable operations.Because of the cyclical nature of certain of the Company's operations and the substantial amounts involved in some individual orders, the level of utilization of particular facilities may vary significantly from time to time in the normal course of operations. Table of Contents 10 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Division - Location Description FIBERGLASS-COMPOSITE PIPE GROUP Fiberglass Pipe Division - USA Houston, TX *Office Burkburnett, TX Office, Plant Centron International, Inc. Mineral Wells, TX Office, Plant Ameron B.V. Geldermalsen, the Netherlands Office, Plant Ameron (Pte) Ltd. Singapore *Office, Plant Ameron Malaysia Sdn. Bhd. Malaysia *Office, Plant Ameron Polyplaster Betim, Brazil Office, Plant Ameron Brazil Betim, Brazil Office, Plant WATER TRANSMISSION GROUP Rancho Cucamonga, CA *Office Rancho Cucamonga, CA Office, Plant Fontana, CA Office, Plant Lakeside, CA Office, Plant Phoenix, AZ Office, Plant Tracy, CA Office, Plant Protective Linings Division Brea, CA Office, Plant Tubos Y Activos Mexicali, Mexico *Office, Plant American Pipe & Construction International Bogota, Colombia Office, Plant Cali, Colombia Office, Plant INFRASTRUCTURE PRODUCTS GROUP Hawaii Division Honolulu, Oahu, HI *Office, Plant Kailua, Oahu, HI *Plant, Quarry Barbers Point, Oahu, HI Office, Plant Puunene, Maui, HI *Office, Plant, Quarry Pole Products Division Ventura, CA *Office Fillmore, CA Office, Plant Oakland, CA *Plant Everett, WA *Office, Plant Tulsa, OK *Office, Plant Anniston, AL *Office, Plant CORPORATE Corporate Headquarters Pasadena, CA *Office Hull, UK **Office, Plant Corporate Research & Engineering Long Beach, CA *Office South Gate, CA Office, Laboratory * Leased ** Held for Sale Table of Contents 11 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES ITEM 3 - LEGAL PROCEEDINGS In 2004, Sable Offshore Energy Inc. ("Sable"), as agent for certain owners of the Sable Offshore Energy Project, brought an action against various coatings suppliers and application contractors, including the Company and its subsidiary, Ameron B.V., in the Supreme Court of Nova Scotia, Canada.Sable seeks damages allegedly sustained by it resulting from performance problems with several coating systems used on the Sable Offshore Energy Project, including coatings products furnished by the Company and Ameron B.V. All of the co-defendants, other than the Company, Ameron B.V. and an unaffiliated licensee of the Company, have since settled.Sable's originating notice and statement of claim alleged a claim for damages in an unspecified amount.Sable later alleged that its claim for damages against all defendants was approximately 440 million Canadian dollars.More recently, however, Sable sent the Company a revised claim which included an alternative method for calculating damages.Although Sable did not specify an aggregate claim amount under its alternative method, that method if adopted would appear to substantially reduce the amount of damages. The Company contests any claim amount and is vigorously defending itself on the merits in this action. This matter is in discovery, and no trial date has yet been established. Based upon the information available at this time, the Company is not able to estimate the possible range of loss with respect to this case. In 2004, BP America Production Company (“BP America”) brought an action against the Company in the 24th Judicial District Court, Parish of Jefferson, Louisiana in connection with fiberglass pipe sold by the Company for installation in four offshore platforms constructed for BP America.The plaintiff seeks damages allegedly sustained by it resulting from claimed defects in such pipe.BP America’s petition as filed alleged a claim against the Company for rescission, products liability, negligence, breach of contract and warranty and for damages in an amount of not less than $20 million; but BP America has since reduced its claim to $12.9 million.The Company contests this amount.This matter is in discovery, and no trial date has yet been established.The Company intends to vigorously defend itself in this action.Based upon the information available to it at this time, the Company is not able to estimate the possible range of loss with respect to this case. In 2006, the Cawelo, California Water District (“Cawelo”) brought an action against the Company in the Superior Court, Kern County, California in connection withconcrete pipe sold by the Company in 1995 for a wastewater recovery pipeline.Cawelo seeks damages allegedly sustained by it resulting from the failure of such pipe in 2004.Cawelo’s petition as filed alleged a claim against the Company for products liability, negligence, breach of express warranty and breach of written contract and for damages in an amount of not less than $8 million, an amount which the Company contested. On December 3, 2010, the Company settled this case subject to court approval for a net payment of $.1 million by the Company.On December 27, 2010, the Court issued an order finding the settlement by the Company to be in good faith and dismissing a cross-complaint against the Company by a surety of a non-settling defendant.The order remains subject to possible appeal.The terms of the settlement will not have a material effect on the Company’s financial condition or results of operations. In August 2010,Petroleum Polymer Company LLC ("PPC") brought an action against Ameron (Pte) Ltd. ("Ameron Pte"), an indirect subsidiary of the Company, in the Primary Court of Oman. The complaint allegedthatAmeronPte breachedthe terms of a purchase agreement for its supply of fiberglass pipe to PPC for use in an oil extraction project in Oman. PPC's primary allegation is that a component supplied by Ameron Pte failed during testing, resulting in a failure of the pipe system. PPC asserted damages totaling approximately $20 million, including alleged claims for the cost of replacing damaged pipe, recovery of penalties incurred due to the resulting delay in the project, and lost future opportunities.Ameron Pte contests any claim amount and intends to vigorously defend itself in this action. Based upon the information available to it at this time, the Company is able to neither estimate the possible range of loss with respect to this case nor the timing of substantive judicial proceedings. The Company is a defendant in a number of asbestos-related personal injury lawsuits.These cases generally seek unspecified damages for asbestos-related diseases based on alleged exposure to products previously manufactured by the Company and others.As of November 30, 2010, the Company was a defendant in 14 asbestos-related cases, compared to 20 cases as of November 30, 2009.During the year ended November 30, 2010, there were ten new asbestos-related cases, 11 dismissed cases, five settled cases and no judgments.The Company incurred net expenses of $.1 million, $.3 million and $.2 million, and recovered less than $.1 million, $.1 million and $.2 million, during the years ended November 30, 2010, 2009 and 2008, respectively.Based upon the information available to it at this time, the Company is not able to estimate the possible range of loss with respect to these cases. Table of Contents 12 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES In December 2008, the Company received from the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) a Requirement to Furnish Information regarding transactions involving Iran.With the assistance of outside counsel, the Company conducted an internal inquiry and continues to cooperate fully with OFAC on this matter.Based upon the information available to it at this time, the Company is not able to predict the outcome of this matter.If the Company violated governmental regulations, material fines and penalties could be imposed. The Company is subject to federal, state and local laws and regulations concerning the environment and is currently participating in administrative proceedings at several sites under these laws. While the Company finds it difficult to estimate with any certainty the total cost of remediation at the several sites, on the basis of currently available information and reserves provided, the Company believes that the outcome of such environmental regulatory proceedings will not have a material effect on the Company's financial position, cash flows, or results of operations. In addition, certain other claims, suits and complaints that arise in the ordinary course of business have been filed or are pending against the Company.Management believes that these matters are either adequately reserved, covered by insurance, or would not have a material effect on the Company's financial position, cash flows or results of operations if disposed of unfavorably. PART II ITEM 5 - MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES The Common Stock, $2.50 par value, of the Company, its only outstanding class of common equity, is traded on the New York Stock Exchange (“NYSE”), the only exchange on which it is presently listed.On January10, 2011, there were 866 stockholders of record of such stock, based on the information provided by the Company’s transfer agent, Computershare.Information regarding incentive stock compensation plans may be found in Note (13) of the Notes to Consolidated Financial Statements, under Item 8, herein. Dividends have been paid each quarter during 2010 and 2009.Information as to the amount of dividends paid during the reporting period and the high and low prices of the Company's Common Stock during such period are set out in Supplementary Data - Quarterly Financial Data (Unaudited) following the Notes to Consolidated Financial Statements, under Item 8, herein.Normal dividends of $.30 per share per quarter are expected to be paid in the future. Terms of lending agreements which place restrictions on cash dividends are discussed in Management's Discussion and Analysis of Financial Condition and Results of Operations, under Item 7, and Note (11) of the Notes to Consolidated Financial Statements, under Item 8, herein. STOCK PRICE PERFORMANCE GRAPH The following line graph compares the yearly changes in the cumulative total return of the Company’s Common Stock against the cumulative total return of the NYSE (New York Stock Exchange) Market Value Index and the Peer Group Composite Index described below for the period of the Company’s five fiscal years commencing December 1, 2005 and ended November 30, 2010.The comparison assumes $100 invested in stock on December 1, 2005.Total return assumes reinvestment of dividends.The Company’s stock price performance over the years indicated below does not necessarily track the operating performance of the Company nor is it necessarily indicative of future stock price performance. The 2010 Peer Group Composite Index is comprised of the following companies:Ameron, Dresser-Rand Group, Inc., Gibraltar Industries, Inc., Insituform Technologies, Inc., Lufkin Industries Inc., Martin Marietta Material, Inc., National Oilwell Varco, Inc., Northwest Pipe Co., Texas Industries Inc., Trinity Industries, Inc., Valmont Industries, Inc. and Vulcan Materials Co.The Company modified the 2009 Peer Group Composite Index to include Insituform Technologies, Inc., replacing Schnitzer Steel Industries, Inc. in the 2010 Peer Group Composite Index, to reflect the sale of TAMCO in 2010. Table of Contents 13 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES 11/30/05 11/30/06 11/30/07 11/30/08 11/30/09 11/30/10 Ameron $ NYSE Market Value Index Peer Group Composite Index (2010) Peer Group Composite Index (2009) ISSUER PURCHASES OF EQUITY SECURITIES (c) (d) Number of Shares Maximum Number (a) (b) (or Units) Purchased (or Approximate Dollar Value in millions) Total Number of Average Price As Part of Publicly of Shares (or Units) that May Shares (or Units) Paid per Announced Plans or Yet Be Purchased Under Period Purchased Share (or Unit) Programs Plans or Programs (1,2) 8/30/10 thru 9/26/10 - - - $ - 9/27/10 thru 10/31/10 - - - 11/1/10 thru 11/30/10 - - - (1) On October 22, 2010, the Company announced that its Board of Directors approved the purchase of up to $50.0 million of the Company’s Common Stock beginning in 2011. (2) Does not include shares that may be repurchased by the Company to pay taxes applicable to the vesting of restricted stock. Table of Contents 14 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES ITEM 6 - SELECTED FINANCIAL DATA SELECTED CONSOLIDATED FINANCIAL INFORMATION Year ended November 30, (Dollars in thousands, except per share data) PER COMMON SHARE DATA (1) Basic earnings per share allocated to Common Stock: Income from continuing operations $ (Loss)/income from discontinued operations, net of taxes ) - Net income Diluted earnings per share allocated to Common Stock: Income from continuing operations (Loss)/income from discontinued operations, net of taxes ) - Net income Weighted-average shares (basic) Weighted-average shares (diluted) Dividends (2) Stock price - high Stock price - low Price/earnings ratio (range) 15-11 25-12 20-5 15-9 14-8 OPERATING RESULTS Sales $ Gross profit Interest income/(expense), net ) ) Provision for income taxes ) Equity in (loss)/earnings of affiliate, net of taxes ) ) Income from continuing operations (Loss)/income from discontinued operations, net of taxes ) - Net income Net income/sales % Return on average equity % FINANCIAL CONDITION AT YEAR-END (3) Working capital $ Property, plant and equipment, net Investments Equity method affiliate - Cost method affiliates Total assets Long-term debt, less current portion CASH FLOW (3) Expenditures for property, plant and equipment $ Depreciation and amortization (1) Amounts adjusted based on adoption of two-class computation method (see Note (1) of the Notes to Consolidated Financial Statements, under Item 8, herein). (2) Includes special dividend of $3.00 per share, paid on November 30, 2010. (3) Amounts include both continuing and discontinued operations. Table of Contents 15 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES ITEM 7 - MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Ameron International Corporation ("Ameron", the "Company", the “Registrant” or the “Corporation”) is a multinational manufacturer of highly-engineered products and materials for the chemical, industrial, energy, transportation and infrastructure markets. Ameron is a leading producer of water transmission lines; fiberglass-composite pipe for transporting oil, chemicals and corrosive fluids and specialized materials; and products used in infrastructure projects. The Company operates businesses in North America, South America, Europe and Asia. The Company has three reportable segments. The Fiberglass-Composite Pipe Group manufactures and markets filament-wound and molded composite fiberglass pipe, tubing, fittings and well screens. The Water Transmission Group manufactures and supplies concrete and steel pressure pipe, concrete non-pressure pipe, protective linings for pipe and fabricated steel products, such as large-diameter wind towers. The Infrastructure Products Group consists of two operating segments, which are aggregated:the Hawaii Division which manufactures and sells ready-mix concrete, sand and aggregates, concrete pipe and culverts and the Pole Products Division which manufactures and sells concrete and steel lighting and traffic poles. The markets served by the Fiberglass-Composite Pipe Group are worldwide in scope. The Water Transmission Group serves primarily the western U.S. for pipe and sells wind towers primarily west of the Mississippi River. The Infrastructure Products Group's quarry and ready-mix business operates exclusively in Hawaii, and poles are sold throughout the U.S. Ameron also participates in various affiliate companies, directly in Saudi Arabia, and indirectly in Egypt. During the fourth quarter of 2010, the Company sold its 50% ownership in TAMCO, a steel mini-mill operating in California.The Company reports its investment in TAMCO using the equity method of accounting. During the third quarter of 2006, the Company sold its Performance Coatings & Finishes business ("Coatings Business"). The results from this segment are reported as discontinued operations for all the reporting periods. Accordingly, the following discussions generally reflect summary results from continuing operations unless otherwise noted. However, the net income and net income per share discussions include the impact of discontinued operations. CRITICAL ACCOUNTING POLICIES AND ESTIMATES Management's Discussion and Analysis of Liquidity and Capital Resources and Results of Operations are based upon the Company's consolidated financial statements, which are prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires Management to make certain estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities during the reporting periods. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates. A summary of the Company's significant accounting policies is provided in Note (1) of the Notes to Consolidated Financial Statements, under Item 8, herein. In addition, Management believes the following accounting policies affect the more significant estimates used in preparing the consolidated financial statements. The consolidated financial statements include the accounts of Ameron and all wholly-owned subsidiaries. All material intercompany accounts and transactions are eliminated. The functional currencies for the Company's foreign operations are the applicable local currencies. The translation from the applicable foreign currencies to U.S. dollars is performed for balance sheet accounts using current exchange rates in effect at the balance sheet date and for revenue and expense accounts using a weighted-average exchange rate during the period. The resulting translation adjustments are recorded in accumulated other comprehensive income/(loss). The Company advances funds to certain foreign subsidiaries that are not expected to be repaid in the foreseeable future. Translation adjustments arising from these advances are also included in accumulated other comprehensive income/(loss). The timing of repayments of intercompany advances could materially impact the Company's consolidated financial statements. Additionally, earnings of foreign subsidiaries are often permanently reinvested outside the U.S. Unforeseen repatriation of such earnings could result in significant unrecognized U.S. tax liability. Gains or losses resulting from foreign currency transactions are included in other income, net. Table of Contents 16 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Revenue for the Fiberglass-Composite Pipe and Infrastructure Products segments is recognized when risk of ownership and title pass, primarily at the time goods are shipped, provided that an agreement exists between the customer and the Company, the price is fixed or determinable and collection is reasonably assured. Revenue is recognized for the Water Transmission Group primarily under the percentage-of-completion method, typically based on completed units of production, since products are manufactured under enforceable and binding construction contracts, typically are designed for specific applications, are not interchangeable between projects, and are not manufactured for stock. Revenue for the period is determined by multiplying total estimated contract revenue by the percentage of completion of the contract and then subtracting the amount of previously recognized revenue. Cost of earned revenue is computed by multiplying estimated contract completion cost by the percentage of completion of the contract and then subtracting the amount of previously recognized cost. In some cases, if products are manufactured for stock or are not related to specific construction contracts, revenue is recognized under the same criteria used by the other two segments.Revenue under the percentage of completion method is subject to a greater level of estimation, which affects the timing of revenue recognition, costs and profits. Estimates are reviewed on a consistent basis and are adjusted periodically to reflect current expectations. Costs attributable to unpriced change orders are treated as costs of contract performance in the period, and contract revenue is recognized if recovery is probable. Disputed or unapproved change orders are treated as claims. Recognition of amounts of additional contract revenue relating to claims occurs when amounts have been received or awarded with recognition based on the percentage-of-completion methodology. The Company expenses environmental clean-up costs related to existing conditions resulting from past or current operations on a site-by-site basis. Liabilities and costs associated with these matters, as well as other pending litigation and asserted claims arising in the ordinary course of business, require estimates of future costs and judgments based on the knowledge and experience of Management and its legal counsel. When the Company's exposures can be reasonably estimated and are probable, liabilities and expenses are recorded. The ultimate resolution of any such exposure to the Company may differ from expectations due to subsequent developments. Inventories are stated at the lower of cost or market with cost determined principally on the first-in, first-out ("FIFO") method. Certain steel inventories used by the Water Transmission Group are valued using the last-in, first-out ("LIFO") method. Significant changes in steel levels or steel prices could materially impact the Company's financial statements. Reserves are established for excess, obsolete and rework inventories based on estimates of salability and forecasted future demand. Management records an allowance for doubtful accounts receivable based on historical experience and expected trends.A significant reduction in demand or a significant worsening of customer credit quality could materially impact the Company’s consolidated financial statements. Investments in unconsolidated affiliates over which the Company has significant influence are accounted for under the equity method of accounting, whereby the investment is carried at the cost of acquisition, including subsequent capital contributions and loans from the Company, plus the Company's equity in undistributed earnings or losses since acquisition. Investments in affiliates which the Company does not have the ability to exert significant influence over the investees' operating and financing activities are accounted for under the cost method of accounting. The Company's former investment in TAMCO, a steel mini-mill in California, is accounted for under the equity method. Investments in Ameron Saudi Arabia, Ltd. and Bondstrand, Ltd. are accounted for under the cost method due to Management's current assessment of the Company'sinfluence over these affiliates.The Company’s investment in TAMCO was sold in October 2010. Property, plant and equipment is stated on the basis of cost and depreciated principally using a straight-line method based on the estimated useful lives of the related assets, generally three to 40 years. The Company reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying value of such assets may not be recoverable. If the estimated future, undiscounted cash flows from the use of an asset are less than its carrying value, a write-down is recorded to reduce the related asset to estimated fair value.Actual cash flows may differ significantly from estimated cash flows. Additionally, current estimates of future cash flows may differ from subsequent estimates of future cash flows. Changes in estimated or actual cash flows could materially impact the Company's consolidated financial statements. Table of Contents 17 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES The Company is self insured for a portion of the losses and liabilities primarily associated with workers' compensation claims and general, product and vehicle liability. Losses are accrued based upon the Company's estimates of the aggregate liability for claims incurred using historical experience and certain actuarial assumptions followed in the insurance industry. The estimate of self-insurance liability includes an estimate of incurred but not reported claims, based on data compiled from historical experience. Actual experience could differ significantly from these estimates and could materially impact the Company's consolidated financial statements. The Company typically purchases varying levels of third-party insurance to cover losses subject to retention levels (deductibles or primary self insurance) and aggregate limits. Currently, the Company's retention levels are $1.0 million per workers' compensation claim, $.1 million per general, property or product liability claim, and $.25 million per vehicle liability claim. When accounting for pension and other postretirement benefits, assumptions are made regarding the valuation of benefit obligations and the performance of plan assets that are controlled and invested by third-party custodians. Delayed recognition of differences between actual results and expected or estimated results is a guiding principle of these standards. Such delayed recognition provides a gradual recognition of benefit obligations and investment performance over the working lives of the employees who benefit under the plans, based on various assumptions. Assumed discount rates are used to calculate the present values of benefit payments which are projected to be made in the future, including projections of increases in employees' annual compensation and health care costs. Management also projects the future returns on invested assets based principally on prior performance. These projected returns reduce the net benefit costs the Company records in the current period. Actual results could vary significantly from projected results, and such deviations could materially impact the Company's consolidated financial statements. Management consults with the Company’s actuaries when determining these assumptions. Program changes, including termination, freezing of benefits or acceleration of benefits, could result in an immediate recognition of unrecognized benefit obligations; and such recognition could materially impact the Company's consolidated financial statements. For pension and other postretirement benefits accounting, the discount rate is based on market interest rates.At November 30, 2010, the Company decreased the annual discount rate from 5.70% to 5.30% as a result of the then-current market interest rates on long-term, fixed-income debt securities of highly-rated corporations.In estimating the expected return on assets, the Company considers past performance and future expectations for various types of investments, as well as the expected long-term allocation of assets.At November 30, 2010, the Company maintained the long-term annual rate of return on assets assumption of 8.50% reflecting current expectations for future returns in the investment markets.In projecting the rate of increase in compensation levels, the Company considers movements in inflation rates as reflected by market interest rates.At November 30, 2010, the Company decreased the assumed annual rate of compensation from 4.25% to 3.50%.In selecting the rate of increase in health care costs, the Company considers past performance and forecasts of future health care cost trends.At November 30, 2010, the Company raised the annual rate of increase in health care costs to 10.00%, from 9.00% in 2009, decreasing ratably until reaching 5.00% in 2015 and beyond. Different assumptions would impact the Company’s projected benefit obligations and annual net periodic benefit costs related to pensions and the accrued other benefit obligations and benefit costs related to postretirement benefits.The following reflects the impact associated with a change in certain assumptions: 1% Increase 1% Decrease Increase/ Increase/ Increase/ Increase/ (Decrease) (Decrease) (Decrease) (Decrease) in Benefit in Benefit in Benefit in Benefit (In thousands) Obligations Costs Obligations Costs Discount rate: Pensions $ ) $ ) $ $ Other postretirement benefits ) ) 11 Expected rate of return on assets N/A ) N/A Rate of increase in compensation levels ) ) Rate of increase in health care costs 17 ) ) Table of Contents 18 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Additional information regarding pensions and other postretirement benefits is disclosed in Note (16) of Notes to Consolidated Financial Statements, under Item 8, herein. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).The Company utilizes market data or assumptions that the Company believes market participants would use in pricing assets or liabilities, including assumptions about risk and the risks inherent in the inputs to valuation techniques.These inputs can be readily observable, market corroborated or generally unobservable.The Company primarily applies the market approach for recurring fair value measurements and endeavors to utilize the best available information.Accordingly, the Company utilizes valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs.The Company classifies fair value balances based on the observability of those inputs.The ultimate exit price could be significantly different than currently estimated by the Company. Management incentive compensation is accrued based on current estimates of the Company's ability to achieve short-term and long-term performance targets.The Company’s actual performance and incentive compensation payouts could be significantly different than currently estimated by the Company. Deferred income tax assets and liabilities are computed for differences between the financial statement and income tax bases of assets and liabilities. Such deferred income tax asset and liability computations are based on enacted tax laws and rates applicable to periods in which the differences are expected to reverse. Valuation allowances are established, when necessary, to reduce deferred income tax assets to the amounts expected to be realized. Quarterly income taxes are estimated based on the mix of income by jurisdiction forecasted for the full fiscal year.The Company believes that it has adequately provided for tax-related matters.Actual income, the mix of income by jurisdiction and income taxes could be significantly different than currently estimated. The amount of income taxes the Company pays is subject to ongoing audits by federal, state and foreign tax authorities.The Company’s estimate of the potential outcome of any uncertain tax issue is subject to Management’s assessment of relevant risks, facts, and circumstances existing at that time, with a more-likely-than-not threshold for financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.A liability is recorded for the difference between the measured benefit recognized and the tax position taken or expected to be taken on the tax return.To the extent that the Company’s assessment of such tax positions changes, the change in estimate is recorded in the period in which the determination is made.The Company reports tax-related interest and penalties as a component of income tax expense. LIQUIDITY AND CAPITAL RESOURCES The following discussion of liquidity and capital resources combines the impact of both continuing and discontinued operations unless otherwise noted. As of November 30, 2010, the Company's working capital, including cash and cash equivalents and current portion of long-term debt, totaled $322.5 million, an increase of $35.0 million from working capital of $287.5 million as of November 30, 2009.The increase in working capital resulted primarily from higher cash and cash equivalents and inventory and lower accrued liabilities, partially offset by lower receivables and higher trade payables and income taxes payable.Inventories and payables rose due to the anticipated level of sales in 2011, while receivables fell due to the lower level of sales activity during 2010.Income taxes payable increased due to higher pretax income.Cash and cash equivalents totaled $236.7 million as of November 30, 2010, compared to $181.1 million as of November 30, 2009. Table of Contents 19 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES Net cash of $52.2 million was generated from operating activities in 2010, compared to $125.9 million generated in 2009.In 2010, cash from operating activities included net income of $46.3 million, less non-cash adjustments (depreciation, amortization, deferred income taxes, loss from affiliate, gain from sale of assets, stock compensation expense and the non-cash write-down of assets) of $18.7 million, plus changes in operating assets and liabilities of $24.6 million.In 2009, cash from operating activities included net income of $33.3 million, plus similar non-cash adjustments of $45.3 million, plus changes in operating assets and liabilities of $47.2 million.In 2008, cash from operating activities included net income of $58.6 million, plus similar non-cash adjustments (other than write-down of assets) of $22.5 million, plus changes in operating assets and liabilities of $7.4 million.Compared to 2009, non-cash adjustments in 2010 were lower due primarily to the sale of the Company’s ownership of TAMCO; and the net operating assets were lower primarily due to a leveling of business activity.The $73.7 million decline in net cash from operations from 2009 to 2010 was due to a sharp decline in business activity from 2008 to 2009, which did not repeat in 2010.In addition, cash from operations increased $37.4 million in 2009, compared to 2008, due to this economic slowdown. Net cash provided by investing activities totaled $49.5 million in 2010, compared to net cash used in investing activities of $69.9 million in 2009 and $59.1 million in 2008.In 2010, net cash provided by investing activities consisted of gross proceeds from the sale of the Company’s investment in TAMCO of $78.1 million, other asset sales of $.9 million and a $1.5 million net repayment of loans by TAMCO; offset by capital expenditures of $31.0 million.In addition to normal replacement and upgrades of machinery and equipment, the Company expanded fiberglass pipe plants in Texas and Brazil in 2010 and 2009.Normal replacement expenditures are typically equal to depreciation.In 2009, net cash used in investing activities consisted of capital expenditures of $46.9 million, and $25.0 million of capital and loans to TAMCO.Net cash used in investing activities in 2009 was offset by proceeds of $2.0 million from the sale of assets.In 2008, net cash used in investing activities included capital expenditures of $60.7 million, which included the normal replacement and upgrades of machinery, the expansion of a wind tower manufacturing facility and expenditures for construction of new fiberglass pipe plants in Brazil. Net cash used in investing activities in 2008 was offset by proceeds of $1.6 million from the sale of assets.During the year ending November 30, 2011, the Company anticipates spending between $40.0 and $50.0 million on capital expenditures.Capital expenditures are expected to be funded by existing cash balances, cash generated from operations or additional borrowings. During 2010, the Company received $1.5 million in loan repayments from TAMCO as part of a $40.0 million senior secured credit facility provided by TAMCO’s shareholders.During 2009, the Company contributed capital of $10.0 million to TAMCO.As of November 30, 2009, TAMCO had borrowed $30.0 million under the facility, of which $15.0 million was provided by the Company.On October 21, 2010, the Company sold its ownership in TAMCO which included the extinguishment of the senior secured credit facility. Net cash used in financing activities totaled $47.4 million during 2010, compared to $28.8 million in 2009.Net cash used in 2010 consisted of net payment of debt of $8.0 million, payment of Common Stock dividends of $38.7 million and treasury stock purchases of $1.1 million (related to the payment of taxes associated with the vesting of restricted shares), offset by $.4 million provided by the issuance of Common Stock.The 2010 Common Stock dividends included a special dividend of $3.00 per share, totaling $27.6 million, which was paid on November 30, 2010.Net cash used in 2009 consisted of net payment of debt of $16.5 million, payment of Common Stock dividends of $11.1 million, payments for debt issuance costs of $1.1 million and similar treasury stock purchases of $1.0 million.Also in 2009, the Company recognized tax benefits related to stock-based compensation of $.8 million.Net cash used in 2008 consisted of net payments of debt of $21.1 million, payment of Common Stock dividends of $10.5 million and similar treasury stock purchases of $2.6 million. Also in 2008, the Company received $.4 million from the issuance of Common Stock related to exercised stock options and recognized tax benefits related to stock-based compensation of $1.3 million. Table of Contents 20 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES The Company maintains a $100.0 million revolving credit facility with six banks (the “Revolver”). Under the Revolver, the Company may, at its option, borrow up to the available amount at floating interest rates (at a rate of LIBOR plus a spread ranging from 2.75% to 3.75%, based on the Company’s financial condition and performance) or utilize for letters of credit, at any time until August 2012, when all borrowings under the Revolver must be repaid and letters of credit cancelled.At November 30, 2010, $82.8 million was available under the Revolver. The Company’s lending agreements contain various restrictive covenants, including the requirement to maintain specified amounts of net worth and restrictions on cash dividends, borrowings, liens, investments, capital expenditures, guarantees, and financial covenants.The Company is required to maintain consolidated net worth of $375.5 million plus 50% of net income and 75% of proceeds from any equity issued after November 30, 2008.The Company's consolidated net worth exceeded the covenant amount by $142.4 million as of November 30, 2010.The Company is required to maintain a consolidated leverage ratio of consolidated funded indebtedness to earnings before interest, taxes, depreciation and amortization ("EBITDA") of no more than 2.50 times.At November 30, 2010, the Company maintained a consolidated leverage ratio of .58 times EBITDA.Lending agreements require the Company to maintain qualified consolidated tangible assets at least equal to the outstanding secured funded indebtedness.At November 30, 2010, qualifying tangible assets equaled 5.52 times funded indebtedness.Under the most restrictive fixed charge coverage ratio, the sum of EBITDA and rental expense less cash taxes must be at least 1.50 times the sum of interest expense, rental expense, dividends and scheduled funded debt payments.At November 30, 2010, the Company maintained such a fixed charge coverage ratio of 2.04 times. Under the most restrictive provisions of the Company's lending agreements, $8.6 million of retained earnings were not restricted at November 30, 2010, as to the declaration of cash dividends or the repurchase of Company stock.In addition, the Company has received consents from its lenders to purchase up to $50.0 million of the Company’s Common Stock.At November 30, 2010, the Company was in compliance with all covenants of its various lending agreements. Cash and cash equivalents at November 30, 2010 totaled $236.7 million, an increase of $55.6 million from November 30, 2009. At November 30, 2010, the Company had total debt outstanding of $31.1 million, compared to $38.3 million at November 30, 2009, and $111.3 million in unused committed and uncommitted credit lines available from foreign and domestic banks. The Company's highest borrowing and the average borrowing levels during 2010 were $39.5 million and $37.9 million, respectively. Cash balances are held throughout the world, including $65.3 million held outside of the U.S. at November 30, 2010.Most of the amounts held outside of the U.S. could be repatriated to the U.S. but, under current law, would be subject to U.S. federal income taxes, less applicable foreign tax credits.The Company currently plans to indefinitely maintain significant cash balances outside the U.S. The Company also owns life insurance policies on current and former executives.The fair value of these policies is equal to the cash surrender value as determined by the insurance companies, which totaled $27.5 million, as of November 30, 2010. The Company contributed $12.0 million to the U.S. defined-benefit pension plan and $2.2 million to the non-U.S. defined-benefit pension plans in 2010. The Company expects to contribute approximately $11.4 million to its U.S. defined-benefit pension plan and $1.4 million to the non-U.S. defined-benefit pension plans in 2011. Management believes that cash flow from operations and current cash balances, together with currently available lines of credit, will be sufficient to meet operating requirements in 2011. Cash available from operations could be affected by a general economic downturn or a decline or adverse changes in the Company's business, such as a loss of customers, competitive pricing pressures or significant raw material price increases. Table of Contents 21 AMERON INTERNATIONAL CORPORATION AND SUBSIDIARIES The Company's contractual obligations and commercial commitments at November 30, 2010 are summarized as follows (in thousands): Payments Due by Period Less than After 5 Contractual Obligations Total 1 year 1-3 years 3-5 years years Long-term debt $ $ $ $
